UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5001


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PATRICK CORNELIUS DAVIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00155-NCT-1)


Submitted:   April 21, 2011                   Decided:   May 5, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Patrick Cornelius Davis appeals his 120-month sentence

and   conviction,       following        a   jury    trial,    of   possession         of   a

firearm      by   a    convicted     felon,         in   violation        of   18     U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).                   On appeal, Davis argues that

the district court should have granted his motion to suppress a

firearm that officers seized from his car during a traffic stop.

Finding no reversible error, we affirm.

             We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and the

court’s legal conclusions de novo.                   United States v. Kelly, 592

F.3d 586, 589 (4th Cir.), cert. denied, 130 S. Ct. 3374 (2010).

When evaluating the denial of a suppression motion, we construe

the evidence in the light most favorable to the government, the

prevailing party below.            Id.

             Pursuant to the Fourth Amendment, a warrantless search

of a vehicle is per se unreasonable, subject to several well-

delineated exceptions.             Arizona v. Gant, 129 S. Ct. 1710, 1716

(2010).      One exception is the plain view doctrine, under which

police may seize evidence in plain view if “(1) the seizing

officer is lawfully present at the place from which the evidence

can be plainly viewed; (2) the seizing officer has a lawful

right   of    access    to   the    object        itself;     and   (3)    the      object’s

incriminating         character     is       immediately       apparent.”            United

                                              2
States v. Williams, 592 F.3d 511, 521 (4th Cir. 2010) (internal

quotation marks omitted); see also Boone v. Spurgess, 385 F.3d

923, 927-28 (6th Cir. 2004).

             Because the officers were performing a lawful traffic

stop when one of them observed the grip of a firearm protruding

from     underneath     the   driver’s    side     floor    mat    as     the    officer

looked into the vehicle, the weapon was within reaching distance

of   a   front   seat    passenger,       and    the    firearm’s       incriminating

character as a concealed weapon was immediately apparent, see

N.C. Gen. Stat. § 14-269(a1) (LexisNexis 2009), we hold that the

plain view doctrine applies.               Consequently, the officers were

authorized    to   seize      the    firearm    without     a    warrant.       Davis’s

contention    that    the     search    was    barred     under    Gant    is   without

merit, as the gun was in plain view, not discovered during a

search incident to arrest.             See 129 S. Ct. at 1719.              Therefore,

the district court properly denied Davis’s motion to suppress.

             Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral       argument    because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          3